DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20200042132 by Kong et al. in view of U.S. PG Pub. No. 20180321780 by Park et al.
As to Claim 1, Kong teaches a mobile terminal [Smartphone, see Para 116] comprising: 
a casing [see Para 48, Bracket 50] including a first casing directed in a forward direction [see Para 68-69, Portion 51 of Bracket 50] and a second casing directed in a lateral direction  [see Para 68-69, Sidewall 52 of Bracket 50];
	a flexible display unit [see Para 48, Display panel 30] including a front surface located on a front surface of the first casing [see Para 51 and Para 119, DR1 on the front surface] and a side surface extending from the front surface of the display unit and located on a side surface of the second casing [see Para 51 and Para 119, DR2 facing the side surface];
a window [see Para 48, Window 10] covering the display unit [see Para 48, Display panel 30]; and

wherein the display unit includes a display panel for displaying an image thereon [Display panel 30 for displaying images, see Para 54 and Para 65,] and a metal layer located on an inner surface of the display panel [Cover panel sheet 40 disposed below the display panel 30, wherein the cover panel sheet 40 includes a copper sheet, hence a metal layer, see Para 60 and Para 62],
Kong teaches a force sensor for detecting a pressing force as disclosed in Para 116 and 119, however, does not explicitly teach that an air gap exists between the force sensor seated in the sensor seating portion and the metal layer, and the force sensor detects a pressing force when a size of the air gap changes.
In analogous art, Park provides for a device including a force sensor wherein an air gap exists between the force sensor seated in the sensor seating portion and a metal layer [Air gap 353 between 355 and 351, see Para 63 of Park], and the force sensor detects a pressing force when a size of the air gap changes [The intensity of the pressure is measured based on the change in the gap between the first electrode layer and the second electrode layer, see Para 62-63 of Park].   

As to Claim 2, the combination of Kong and Park teaches the mobile terminal of claim 1, wherein the sensor seating portion faces the side surface of the display unit [see Para 51 and Para 119, Pressing recognition regions SR1 disposed on area DR2 facing the side surface].
As to Claim 3, the combination of Kong and Park teaches the mobile terminal of claim 2, wherein the casing includes: wherein the sensor seating portion comprises an engraved seating portion in the second casing [see Para 64 and Para 68-69, Sensors are disposed in DR2].
As to Claim 6, the combination of Kong and Park teaches the mobile terminal of claim 1, further comprising: an elastic member located in the air gap between the metal layer and the force sensor [Park, Para 63, Dielectric material 353 is an elastic material between the two electrode layers].  
As to Claim 7, the combination of Kong and Park teaches the mobile terminal of claim 3, wherein the force sensor is attached to a portion inward of the side surface [see Para 51 and Para 119, DR2 facing the side surface] of the display unit [see Para 48, Display panel 30] and disposed to define a gap together with the second casing  [see Para 60, Bonding layers 71, 72, and 73, hence a gap].
Claim 9, the combination of Kong and Park teaches the mobile terminal of claim 7, further comprising: an elastic member located in the gap between the force sensor and the second casing [Park, Para 63, Dielectric material is an elastic material between the two electrode layers].  
As to Claim 10, the combination of Kong and Park teaches the mobile terminal of claim 1, further comprising:
a controller determining a user input in response to a pressing force against a side surface of the window covering the display overlapping with the force sensor [see Para 111, Controller or reading circuit to read user input], 
wherein the user input unit [see Para 116, The force sensors 100 and 200 used as input devices] further includes: 
a touch sensor overlapping with the display unit [see Para 58, Touch member 20 disposed between the display panel and the window 10], and
wherein the controller determines the user input when a touch input is sensed by the touch sensor overlapping with the side surface of the display based on a signal sensed by the force sensor [see Para 111, Controller or reading circuit to read user input AND Para 58, Touch sensors sense a touch].
	 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20200042132 by Kong et al. in view of U.S. PG Pub. No. 20180321780 by Park et al. and further view of U.S. PG Pub. No. 20130307803 by Koga et al.
Claim 5, the combination of Kong and Park teaches the mobile terminal of claim 1, further comprising:
a controller determining a user input in response to a pressing force against a side surface of the window covering the display unit overlapping with the force sensor [Controller or reading circuit to read user input, see Para 111 of Kong], 
wherein the force sensor [Force sensor 350, see Para 63 of Park] includes: a base substrate [PCB 370, see Para 63 of Park] seated on the sensor seating portion of the second casing [Second electrode layer 355 made of a metal, see Para 63 of Park]; and wherein a sensing coil formed on the base substrate [First electrode layer 351 made of a coil, see Para 63 of Park], and
wherein the controller determines the user input when a size of the air gap changes [The intensity of the pressure is measured based on the change in the gap between the first electrode layer and the second electrode layer, see Para 62-63 of Park], however,
The combination of Kong and Park does not explicitly teach that the controller determines the user input based on a counter electromotive force flowing through the sensing coil.
However in analogous art, Koga provides for a controller  [Koga, Para 95, Control section 31] that determines the user input based on a counter electromotive force flowing through the sensing coil [Koga, Para 94, As the pen 50 approaches the electromagnetic-type detection substrate 51, the coil 52 within the pen 50 is excited by the coil pattern of the electromagnetic-type detection substrate 51 to generate a current. As the voltage of the coil pattern of the electromagnetic-type detection substrate 51 changes due to a counter electromotive force associated with the excited current, the approaching pen 50 is detected].   
.

Claims 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20200042132 by Kong et al. in view of U.S. PG Pub. No. 20180321780 by Park et al. and U.S. PG Pub. No. 20200169625 by Shim et al.
As to Claim 8, Kong teaches the mobile terminal of claim 7, further comprising:
a controller determining a user input in response to a pressing force against a side surface of the window covering the display unit overlapping with the force sensor [see Para 111, Controller or reading circuit to read user input], however,
Kong does not explicitly teach that the force sensor includes: a flexible substrate; and a strain gauge located on a surface of the flexible substrate and including a plurality of elements whose resistance values change when the flexible substrate is bent, and wherein the controller determines the user input in response to a bending deformation of the side surface of the display unit sensed by the force sensor.
However in analogous art, Shim provides for a force sensor that includes: a flexible substrate [Shim, Para 221, Flexible circuit board 446]; and a strain gauge [Shim, Para 221, Strain gauge force sensor 571] located on a surface of the flexible substrate [Shim, Para 221, Flexible circuit board 446] and including a plurality of elements whose resistance values change when the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the sensor of Kong to include a flexible substrate; and a strain gauge located on a surface of the flexible substrate and including a plurality of elements whose resistance values change when the flexible substrate is bent, and wherein the controller determines the user input in response to a bending deformation of the side surface of the display unit sensed by the force sensor as taught by Shim in order to enhance sensing user inputs in electronic devices through improving the sensing sensitivity of an ultrasonic sensor by combining an ultrasonic sensing mechanism with a force sensor [Shim, Para 16 and Para 6].
As to Claim 11, Kong teaches the mobile terminal of claim 1, further comprising:
a controller determining a user input in response to a pressing force against a side surface of the window covering the display unit overlapping with the force sensor [see Para 111, Controller or reading circuit to read user input], however,
Kong does not explicitly teach that the user input unit further includes: an ultrasonic sensor disposed in parallel with the force sensor, and wherein the controller determines the user input when a change of a signal is sensed by the ultrasonic sensor based on a signal sensed by the force sensor.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the user input unit of Kong to include an ultrasonic sensor disposed in parallel with the force sensor, and wherein the controller determines the user input when a change of a signal is sensed by the ultrasonic sensor based on a signal sensed by the force sensor as taught by Shim in order to enhance sensing user inputs in electronic devices through improving the sensing sensitivity of an ultrasonic sensor by combining an ultrasonic sensing mechanism with a force sensor [Shim, Para 16 and Para 6].
As to Claim 12, Kong teaches the mobile terminal of claim 11, however,
Kong does not explicitly teach that the force sensor includes a strain gauge including a plurality of elements arranged around the ultrasonic sensor.
However in analogous art, Shim provides for a force sensor that includes a strain gauge including a plurality of elements arranged around a ultrasonic sensor [Shim, Para 222, Plurality of grooves to accommodate the strain gauge force sensor 571 are adjacent to the plurality of grooves for accommodating sensors of the ultrasonic sensing unit 543].


As to Claim 13, Kong teaches a mobile terminal [see Para 116, Smartphone] comprising:
a first casing directed in a forward direction [see Para 68-69, Portion 51 of Bracket 50]; 
a second casing directed in a lateral direction [see Para 68-69, Sidewall 52 of Bracket 50]; 
a third casing directed in a rearward direction [see Para 68-69 and Fig. 5, Part of sidewall 52 that is along SS1];
a display unit including a front surface located on a front surface of the first casing [see Para 51 and Para 119, DR1 on the front surface] and a side surface extending from the front surface of the display unit and located on a side surface of the second casing [see Para 51 and Para 119, DR2 facing the side surface];
a window [see Para 48, Window 10] covering the display unit [see Para 48, Display panel 30]; and 
a user input unit coupled to the first casing or the third casing [see Para 116, The force sensors 100 and 200 used as input devices], 
Kong does not explicitly teach wherein the user input unit includes: a base substrate; a strain gauge located on a surface of the base substrate and including a plurality of conductive elements having different arrangements and shapes; and a controller determining a user input 
However in analogous art, Shim provides for a user input unit that includes: a base substrate [Shim, Para 222, Flexible circuit board 546]; a strain gauge [Shim, Para 222, Strain gauge force sensor 571] located on a surface of the base substrate [Shim, Para 222, Flexible circuit board 546] and including a plurality of conductive elements having different arrangements and shapes [Shim, Para 222, A plurality of grooves to accommodate the strain gauge force sensor 571]; and a controller determining a user input in response to a pressing force against the second casing based on a deformation signal sensed by the strain gauge [Shim, Para 72, Touch controller processes the signal corresponding to a touch input sensed by the touch sensor AND Para 224, The second sensing region SR2 is curved by a force input].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the user input unit of Kong to include a base substrate; a strain gauge located on a surface of the base substrate and including a plurality of conductive elements having different arrangements and shapes; and a controller determining a user input in response to a pressing force against the second casing based on a deformation signal sensed by the strain gauge as taught by Shim in order to enhance sensing user inputs in electronic devices through improving the sensing sensitivity of an ultrasonic sensor by combining an ultrasonic sensing mechanism with a force sensor [Shim, Para 16 and Para 6].
As to Claim 14, the combination of Kong and Shim teaches the mobile terminal of claim 13, wherein the plurality of conductive elements are arranged in a horizontal direction [Shim, Para 222, Plurality of grooves to accommodate the strain gauge force sensor 571].
Claim 16, the combination of Kong and Shim teaches the mobile terminal of claim 13, wherein the second casing includes an exposed portion partially exposed to an outside [see Para 64 and Para 68-69, Sensors are disposed in DR2].
As to Claim 17, the combination of Kong and Shim teaches the mobile terminal of claim 16, wherein the user input is located in the third casing and faces the first casing [see Para 68-69 and Fig. 5, Part of sidewall 52 that is along SS1 that faces portion 51 of Bracket 50].
As to Claim 18, the combination of Kong and Shim teaches the mobile terminal of claim 17, wherein the user input is located in the third casing at a position adjacent to the exposed portion of the second casing [see Para 68-69 and Fig. 5, Part of sidewall 52 that is along SS1 that is adjacent to part of sidewall 52 that is along LS1].
As to Claim 19, Kong teaches a mobile terminal comprising:
a casing [see Para 48, Bracket 50]  including a first casing directed in a forward direction [see Para 68-69, Portion 51 of Bracket 50], a second casing directed in a lateral direction, and an exposed portion partially exposed to an outside [see Para 68-69, Sidewall 52 of Bracket 50];
a display unit including a front surface located on a front surface of the first casing [see Para 51 and Para 119, DR1 on the front surface] and a side surface extending from the front surface of the display unit and located on a side surface of the second casing [see Para 51 and Para 119, DR2 facing the side surface]; and
a window [see Para 48, Window 10] covering the display unit [see Para 48, Display panel 30].
Kong does not explicitly teach a rear cover covering a rear surface of the mobile terminal; an ultrasonic sensor coupled to the second casing to sense a user input at the exposed portion, 
However in analogous art, Shim provides for a rear cover covering a rear surface of the mobile terminal [Shim, Para 95, Rear case 102], an ultrasonic sensor [Shim, Para 177, Ultrasonic output sensor 244 and the ultrasonic receiving sensor 245] coupled to the second casing to sense a user input at the exposed portion, and including a transmitter for transmitting an ultrasonic wave to the exposed portion and a receiver for receiving the ultrasonic wave reflected from the exposed portion [Shim, Para 177, Ultrasonic output sensor 244 and the ultrasonic receiving sensor 245 that transmit and receive ultrasonic signals]; and a controller determining a user input in response to a touching input against the exposed portion and the ultrasonic wave received by the ultrasonic sensor [Shim, Para 72, Touch controller processes the signal corresponding to a touch input sensed by the touch sensor AND Para 194, When the touch is sensed, the ultrasonic sensing unit gets activated], wherein the exposed portion is placed between the window and the rear cover and obliquely directed between the lateral direction to a rearward direction [Shim, Para 161 and Fig. 5, Ultrasonic sensing unit 243 is disposed adjacent to one of the side end portions 208a and 208b of the mobile terminal, hence between the window and the rear cover].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of Kong to include a rear cover covering a rear surface of the 
As to Claim 20, Kong teaches the mobile terminal of claim 19, however,
Kong does not explicitly teach that the second casing includes an inclined portion including a surface parallel to the exposed portion, and wherein the ultrasonic sensor is mounted on the inclined portion.
However in analogous art, Shim provides for a second casing that includes an inclined portion including a surface parallel to the exposed portion [Shim, Fig. 4, Inclined portion 208], and that the ultrasonic sensor is mounted on the inclined portion [Shim, Para 161 and Fig. 5, Ultrasonic sensing unit 243 can be disposed adjacent to one of the side end portions 208a and 208b of the mobile terminal].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the user input unit of Kong to include an inclined portion including a surface parallel to the exposed portion, and an ultrasonic sensor mounted on the inclined portion as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2020/0042132 by Kong et al. in view of U.S. PG Pub. No. 2018/0321780 by Park et al. and further view of U.S. PG Pub. No. 2020/0169625 by Shim et al. and U.S. PG Pub. No. 2019/0393278 by Wu.
As to Claim 15, the combination of Kong, Park and Shim teaches the mobile terminal of claim 13, however,
The combination of Kong, Park and Shim does not explicitly teach that the plurality of conductive elements are arranged in a serpentine shape.
In analogous art, Wu provides for a plurality of conductive elements that are arranged in a serpentine shape [Wu, Para 31, Plurality of conductive lines are in a wavy shape or a curved shape].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the sensor of Kong such that the plurality of conductive elements are arranged in a serpentine shape, as taught by Wu, in order to improve detecting the bending status of the flexible display devices by arranging the sensor elements in a curved shape [Wu, Para 2 and Para 30].


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claim 1, Applicant argues that, as shown in FIG. 3 in Kong et al., the cover panel sheet 40 and the pressure sensor 200 are not overlapped, but are arranged side by side. In addition, Applicant argues that, as shown in FIG. 3 of Kong et al., there is no gap between the sheet 40 and the sensor 200. Kong et al. also does not teach or suggest the air gap exists between the sensor 200 and the panel sheet 40 that detects a pressing force when a size of the air gap changes.
- Examiner’s Response: The Examiner agrees with the Applicant that the cover panel sheet 40 and the pressure sensor 200 of Kong are not overlapped, but are arranged side by side and that there is not gap between the sheet 40 and the sensor 200 and the air gap exists between the sensor 200 and the panel sheet 40 that detects a pressing force when a size of the air gap changes. While Kong teaches a force sensor for detecting a pressing force [see Para 116 and 119], it does not explicitly teach that an air gap exists between the force sensor seated in the sensor seating portion and the metal layer, and that the force sensor detects a pressing force when a size of the air gap changes. However, Park teaches a device that includes a force sensor wherein an air gap exists between the force sensor seated in the sensor seating portion and a metal layer [Air gap 353 between 355 and 351, see Para 63 of Park], and wherein the force sensor detects a pressing force when a size of the air gap changes [The intensity of the pressure is measured based on the change in the gap between the first electrode layer and the second electrode layer, see 

Argument (2): Regarding Claim 13, Applicant argues that, as shown in FIGS. 17A and 17B of Shim et al., the strain gauge 571 does not have conductive elements having various directions and shapes. Rather, the directions and shapes are the same.
- Examiner’s Response: The Examiner respectfully disagrees with the Applicant. Para [0222] of Ship teaches a strain gauge [Strain gauge force sensor 571, see Para 222] located on a surface of the base substrate [Flexible circuit board 546, see Para 222] and including a plurality of conductive elements [A plurality of grooves to accommodate the strain gauge force sensor 571, see Para 222]. In addition, Para [0220] of Shim discloses that the sensor provided in the force sensing unit according to this embodiment can be modified into various forms, hence having different arrangements and shapes. In the absence of limiting the plurality of conductive elements having different arrangements and shapes to any specific arrangement and shape, Shim reads on the broadest reasonable interpretation of the claimed limitation.

Argument (3): Regarding Claim 19, Applicant argues that Shim et al. does not disclose a mobile terminal in which the display covers the side surface, and fails to disclose a solution for disposing the ultrasonic sensor to avoid overlapping with the display. In particular, Shim et al. does not teach or suggest the newly claimed combination of features now recited in amended claim 19.
- Examiner’s Response: The Examiner agrees with the Applicant that Shim does not disclose a mobile terminal in which the display covers the side surface. However, Kong discloses a mobile terminal [Smartphone, see Para 116] comprising a flexible display unit [see Para 48, Display panel 30] including a front surface located on a front surface of the first casing [see Para 51 and Para 119, DR1 on the front surface] and a side surface extending from the front surface of the display unit and located on a side surface of the second casing [see Para 51 and Para 119, DR2 facing the side surface]. While Kong teaches a side surface extending from the front surface of the display unit and located on a side surface of the second casing as disclosed in Para 51 and Para 119, it does not explicitly teach that the second casing includes an inclined portion including a surface parallel to the exposed portion, and that the ultrasonic sensor is mounted on the inclined portion. However, Shim provides for a second casing that includes an inclined portion including a surface parallel to the exposed portion [see Fig. 4, Inclined portion 208], and an ultrasonic sensor that is mounted on the inclined portion [Shim, Para 161 and Fig. 5, Ultrasonic sensing unit 243 can be disposed adjacent to one of the side end portions 208a and 208b of the mobile terminal]. Therefore, the combination of Kong and Shim discloses the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646